DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 7-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of (parent) U.S. Patent No. 7,423,179 B2, cited in the IDS.  Although the claims at issue are not identical, they are not patentably distinct from each other.  
	Claims 1-6 of US 7,423,179 B2 are drawn to the compounds PQ, P, Q, and their salts including hydrochloride salts.  The patent specification explicitly teaches that these compounds are useful in the treatment of inter alia disturbances of consciousness (column 11, line 2).  Note that a claim to a method of using a compound, where an earlier patent claimed the compound and that patent’s specification disclosed the Sun Phar. Indus., Ltd. v. Eli Lilly & Co., 611 F.3d 1381, 95 USPQ 2d 1797 (Fed. Cir. 2010)). 
	
Claims 7-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of (parent) U.S. Patent No. 7,589,237 B2, cited in the IDS.  Although the claims at issue are not identical, they are not patentably distinct from each other.  
Claims 1-6 of US 7,589,237 B2 are drawn to methods of treatment of cerebral function disorders by administering the compounds PQ, P, Q and their salts including hydrochloride salts.  The specification of US 7,589,237 B2 explicitly teaches that disturbances of consciousness are encompassed by the term cerebral function disorders (column 10, line 37).  That being the case, the subject matter of the instant claims is already fully encompassed by the patented claims.  

Claims 7-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of (parent) U.S. Patent No. 7,087,785 B2, cited in the IDS.  Although the claims at issue are not identical, they are not patentably distinct from each other.  
Claim 7 of US 7,087,785 B2 is drawn to a method of treatment of CNS disorders (cerebral function disorders) by administering the compounds PQ, P, Q and their salts.  The specification of US 7,087,785 B2 explicitly teaches that disturbances of consciousness are encompassed by the term cerebral function disorders (column 11, line 1).  The specification of US 7,087,785 B2 also explicitly teaches the hydrochloride 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638.  The examiner can normally be reached on M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        9/10/2021